United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.Y., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, Escondido, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James Yates, for the appellant
Office of Solicitor, for the Director

Docket No. 07-981
Issued: September 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2007 appellant, through her representative, filed a timely appeal of the
Office of Workers’ Compensation Programs’ nonmerit decisions dated November 8, 2006 and
February 9, 2007, which denied her requests for reconsideration on the grounds that the requests
were not timely filed and failed to establish clear evidence of error. Because more than one year
has elapsed from the last merit decision dated August 7, 1995 to the filing of this appeal on
February 27, 2007, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUES
The issues are: (1) whether the Office properly determined that appellant’s August 22,
2006 request for review of a loss of wage-earning capacity determination constituted an untimely
request for reconsideration; and (2) whether the Office properly determined that appellant’s
December 22, 2006 request for reconsideration constituted an untimely request for
reconsideration.

FACTUAL HISTORY
On December 17, 1992 appellant, then a 49-year-old service representative, filed an
occupational disease claim alleging that she developed bilateral carpal tunnel syndrome due to
factors of her federal employment. The Office accepted appellant’s claim for bilateral carpal
tunnel syndrome and left ganglion cyst. It authorized left carpal tunnel syndrome performed on
June 25, 1993. The Office entered appellant on the periodic rolls on July 16, 1993.
Dr. Richard M. Braun, a Board-certified orthopedic surgeon, submitted reports on
appellant’s behalf on March 13 and July 22, 1994 and diagnosed bilateral carpal tunnel
syndrome. He found that she was not totally disabled. Dr. Braun completed a work restriction
evaluation as requested by the Office on August 29, 1994 and stated that appellant could perform
typing or other repetitive fine hand motions for two hours in the morning and two hours in the
afternoon with a two-hour break. He stated that she could work eight hours a day and could not
perform repetitive lifting over 10 pounds.
The Office referred appellant for vocational rehabilitation services on January 9, 1995.
Appellant submitted a report dated September 2, 1994 from Dr. Roy A. Kaplan, a Board-certified
rheumatologist, diagnosing fibromyalgia which he attributed to a nonemployment-related motor
vehicle accident. Dr. Kaplan found that appellant was totally disabled due to this condition.
On April 4, 2005 the Office requested that the vocational rehabilitation counselor submit
selected positions within appellant’s physical limitations based on Dr. Braun’s August 19, 2004
form report. The vocational rehabilitation counselor selected the positions of general office clerk
and order clerk as within appellant’s abilities and reasonably available within her commuting
area based on a survey of 14 businesses for each position. The counselor noted that the position
of general office clerk included writing, typing and entering information into a computer, using a
keyboard, preparing correspondence, bills, statements receipts, check or other documents,
copying information as well as addressing and stuffing envelopes. The position also entailed
answering the telephone, conveying messages, running errands and stamping or numbers forms
by hand as well as photocopying. The vocational rehabilitation counselor noted that based on
her survey of 14 businesses computer work constituted less than 50 percent of the workday. The
salary was $296.40 per week. The duties of a general clerk were classified as light work, with
lifting 20 pounds occasionally and 10 pounds frequently along with frequent reaching, handling
and fingering.
In a letter dated July 5, 1995, the Office proposed to reduce appellant’s compensation
based on her capacity to earn wages as a general clerk. Appellant disagreed with this proposed
reduction on July 31, 1995. By decision dated August 7, 1995, the Office reduced appellant’s
compensation based on her capacity to earn wages as a general clerk.
Appellant requested an oral hearing on August 24, 1995. She withdrew this request on
November 12, 1997.

2

On August 22, 2006 appellant requested that the Office modify the formal wage-earning
capacity determination on the grounds that the “original rating was in error.” (Emphasis in the
original.) She stated that she was totally disabled at the time of the August 7, 1995 decision and
that the decision was not based on reasonably current medical evidence.
By decision dated November 8, 2006, the Office declined to reopen appellant’s claim for
review of the merits finding that her request for review was not timely filed and failed to
demonstrate clear evidence of error.
In a letter dated November 19, 2006, entitled “Modification of [loss of wage-earning
capacity] decision” appellant alleged that the Office failed to consider her preexisting conditions
in reaching the constructed loss of wage-earning capacity determination. She submitted medical
reports in support of her allegation. On December 22, 2006 appellant stated that she was
requesting “reconsideration and subsequent merit review” on the grounds that the August 7, 1995
wage-earning capacity decision was in error.
By decision dated February 9, 2007, the Office again declined to reopen appellant’s claim
for consideration of the merits. The Office stated that appellant’s request for reconsideration and
the evidence submitted did not establish clear evidence of error in the August 7, 1995 decision.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless the original rating was in error, there is a material
change in the nature and extent of the injury-related condition, or that the employee has been
retrained or otherwise vocationally rehabilitated. The burden of proof is on the party attempting
to show a modification of the wage-earning capacity.1
ANALYSIS
In appellant’s August 22, 2006 letter to the Office, she indicated that she was requesting
review of the loss of wage-earning capacity determination. She stated that the specific reason for
her request was that the “original rating was in error.” (Emphasis in the original.) Appellant
alleged that the August 7, 1995 wage-earning capacity determination based on the constructed
position of general clerk was erroneous as it was not based on current medical evidence, as
Dr. Braun’s August 29, 1994 report was nearly one-year old at the time of the decision. She also
alleged that the Office failed to consider her disabling preexisting conditions.
As noted, the Office considered appellant’s August 22, 2006 correspondence an untimely
request for reconsideration and found that she failed to present clear evidence that the Office’s
final merit decision was erroneous. It is evident from appellant’s letter that she was seeking
modification of the August 7, 1995 loss of wage-earning capacity determination. The request for
modification in this case is not a request for review of the August 7, 1995 decision under
5 U.S.C. § 8128 and is not subject to those requirements.2 Appellant did not previously request
1

See Sue A. Sedgwick, 45 ECAB 211 (1993).

2

But see L.C., 58 ECAB ___ (Docket No. 06-1928, issued May 31, 2007).

3

and receive review from the Office or the Board on the issue of modification of the August 7,
1995 decision. She has not previously raised arguments on reconsideration. Appellant’s
August 22, 2006 correspondence is a request for additional compensation.3
CONCLUSION
The Board finds that the Office improperly characterized appellant’s August 22, 2006
letter as a request for reconsideration subject to the one-year time limitation set forth in
20 C.F.R. § 10.607(a). Appellant has requested modification of the August 7, 1995 loss of wageearning capacity determination and is entitled to a merit decision on that issue. On remand, the
Office should develop the record as necessary and issue a de novo decision with regard to
appellant’s loss of wage-earning capacity.4
ORDER
IT IS HEREBY ORDERED THAT the February 9, 2007 and November 8, 2006
decisions of the Office of Workers’ Compensation Programs are set aside and remanded for
further development consistent with this decision of the Board.
Issued: September 19, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

Gary L. Moreland, 54 ECAB 638, 640 (2003).

4

Due to the disposition of this issue, it is not necessary for the Board to address the December 22, 2006 request.

4

